Interim Decision #2234

MATTER OF GUTIERREZ
In Deportation Proceedings
A~14176560
Decided by Board September 25, 1973

An alien’s deportation from the United States does not deprive his minor citizen
children of any rights under the Constitution.

CHARGE:

Order: Act of 1952 — Section 241(a)(1) [8 U.S.C. 1251(aX1)] —Excludable as
immigrant without valid immigrant visa.
ON BEHALF OF RESPONDENT: Robert L. Millard, Esquire
El Paso Legal Assistance
Society
109 North Oregon Street
El Paso, Texas 79901

This is an appeal from an order of an immigration judge denying
the respondent’s application for suspension of deportation and
voluntary departure. The appeal will be dismissed.

The respondent is a 31-year-old married male alien, a native and
citizen of Mexico, who last entered the United States on or about
July 6, 1972. He was not then in possession of a valid nonimmi-
grant visa or border-crossing identification card and was not
exempted from the possession thereof. Furthér, he entered the
United States for the purpose of residing here and has not been |
admitted into the United States for permanent residence. The
immigration judge found the respondent deportable under section
241(aX1) of the Immigration and Nationality Act. Our review of
the record satisfies us that deportability is established by evidence
which is clear, convincing and unequivocal.

The facts have been fully stated in the immigration judge’s
opinion and need not be repeated. After carefully appraising the
evidence in the light of pertinent legal principles, the immigration
Judge concluded that the respondent is statutorily ineligible for (1)
the privilege of suspension of deportation; and (2) the privilege of
voluntary departure.
Interim Decision #2234

On appeal counsel contends (1) that the respondent is entitled to
suspension of deportation because deportation would result in
cruel and unusual punishment to the respondent and his United
States citizen children; (2) that the respondent’s deportation and
exclusion is based on a conviction secured by a Mexican court
without due process of law; (3) that the respondent's deportation
unjustly discriminates against his United States citizen children
in violation of the Fifth Amendment; (4) that the deportation of
the respondent is, in effect, the deportation of his dependent
United States citizen children, contrary to the Fifth Amendment,
and deprives the children of life, liberty and property without due
process of law; and (5) that the deportation of the respondent is in
fact deportation of the children and is contrary to the Thirteenth
Amendment of the United States Constitution.

We reject counsel’s contentions that these proceedings deprive
the respondent, and his United States citizen children, of due
process of law under the Fifth Amendment to the Constitution of
the United States, constitute cruel and unusual! punishment in
violation of the Eighth Amendment to the Constitution, and are
violative of the Thirteenth Amendment to the Constitution be-
cause such contentions properly rest in the courts rather than this
administrative tribunal, Matter of H—, 3 1. & N. Dec. 411, 456 (BIA
1949), Matter of L—, 4 I. & N. Dec. 556, 557 (BIA 1951).

Understandably, the respondent’s children will suffer some
hardship if their father is deported. Nevertheless, it is one of the
incidents of this situation, and is not due to any act or conduct of
the Government. Contrary to assertions in respondent’s brief on
appeal, respondent’s deportation does not deprive his minor citizen
children of any rights under the Constitution. See Application of
Amoury, 307 F.Supp. 213 (S.D.N.Y. 1969); Perdido v. INS, 420 F.2d
1179 (C.A. 5, 1969); Aaluid v. Marshall, 323 F.Supp. 1380 (E.D.
Texas 1971), aff'd 469 F.2d 1405 (C.A. 5, 1973); Dayao v. Staley, 303
F.Supp. 16 (S.D. Texas 1969).

We reject counsel’s contention that it was incumbent on the
Service to show that United States constitutional standards were
applied to the foreign conviction which serves as a basis for denial
of suspension of deportation. First, since the respondent was
convicted of the offense of unlawful possession of a narcotic drug,
to wit, marijuana, we are bound by the criminal record and may
not go behind it, Giammario v. Hurnéy, 311 F.2d 285 (C.A. 3, 1962);
Rassano v. INS, 377 F.2d 971, 974 (C.A. 7, 1966). Second, there is no
requirement that a foreign conviction must conform to constitu-
tional guarantees in the United States, Matter of M—, 9 1. & N.
Dec. 182 (BIA 1960).

The immigration judge denied the respondent suspension of

458
 

 

Interim Decision #2234

deportation pursuant to section 244(a\(1) of the Act because of the
marijuana conviction, the respondent was precluded from estab-
lishing the requisite good moral character for the past seven years
under the provisions of section 101(fX3) of the Act, and further
because he has failed to establish the requisite seven years of
physical presence in the United States. The immigration judge
also denied the respondent’s application for voluntary departure
because the respondent could not establish that he was a person of
good moral character for the five-year period as required under
section 244(e) of the Act. The immigration judge concluded that
the conviction barred, as a matter of law, a finding of good moral
character by virtue of section 101(f3). We agree with the immigra-
tion judge’s conclusions. Hence, respondent’s appeal is without
merit and must be dismissed. The following order will accordingly
be entered.
ORDER: The appeal is dismissed.

459
